Order entered March 28, 2022




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-22-00052-CV

         HINDUJA GLOBAL SOLUTION, INC., ET AL., Appellants

                                         V.

                            ALI GANJAEI, Appellee

               On Appeal from the 191st Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-19-20539

                                     ORDER

      Before the Court is appellants’ March 24, 2022 motion for a seven-day

extension of time to file their brief on the merits. Appellants explain the extension

is needed because the clerk’s record is incomplete and needs to be supplemented.

The requested supplemental clerk’s record has been filed. We GRANT the motion

and extend the time to March 31, 2022.


                                              /s/   KEN MOLBERG
                                                    JUSTICE